Citation Nr: 9922356	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-33 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for multiple joints 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from December 1940 to 
September 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Los Angeles Regional Office (RO) March 1995 rating decision 
which declined to reopen the claim of service connection for 
multiple joints arthritis.  

In September 1997, the case was remanded to the RO for the 
scheduling of a Travel Board hearing, pursuant to the 
veteran's July 1996 request for same.  A review of the record 
reveals that the veteran was scheduled to appear at a Travel 
Board hearing on April 27, 1999 (a notice of which was mailed 
to his address of record on March 18, 1999) but a May 1999 
memorandum from his accredited representative indicates that 
the veteran was confined to a nursing home and was 
consequently unable to attend his April 1999 hearing; he 
indicated that the veteran would be unable to attend a 
hearing due to his poor health, requesting that the file be 
transferred to the Board.  In view of the foregoing, the 
Board is satisfied that the veteran's Travel Board hearing 
request has been withdrawn.  38 C.F.R. § 20.704(d), (e) 
(1998).


FINDINGS OF FACT

1.  The veteran's claim of service connection for rheumatoid 
arthritis was denied by RO rating decision in July 1971; no 
timely appeal therefrom was filed.

2.  Evidence received since the final, July 1971 RO rating 
decision includes numerous clinical records not previously 
considered which bear directly and substantially on the 
specific matter under consideration regarding the issue of 
service connection for multiple joints arthritis and must be 
considered in order to fairly decide the veteran's claim.

3.  Arthritis was not evident in service or for many years 
thereafter; competent medical evidence does not show a link 
between the current multiple joints arthritis and the 
veteran's active service, or any in-service injury or trauma.


CONCLUSIONS OF LAW

1.  The July 1971 RO rating decision denying the claim of 
service connection for arthritis is final.  38 U.S.C.A. 
§ 4005(c) (West 1970) (now 38 U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. § 19.153 (1969) (now 38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for multiple joints 
arthritis.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The veteran has not presented a well-grounded claim of 
service connection for multiple joints arthritis.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal an August 1966 
report of "buffed up" left elbow and "tingling down into 
hand;" there was no apparent evidence of an injury, and the 
veteran denied a history of previous joint inflammation; 
clinical impression on examination was left elbow tendonitis.  
On numerous periodic medical examinations during service, 
including on service retirement medical examination in March 
1970, his musculoskeletal system was found clinically normal 
(the Board notes that an undated "Report of Medical 
History," presumably completed in conjunction with his 
service retirement medical examination, indicates a history 
of "swollen or painful joints").  

The veteran's service records do not clearly show whether he 
had any combat service.

In his August 1970 application for VA compensation or 
pension, the veteran indicated that he received medical 
treatment for "general rheumatoid arthritis" since 1966.

On VA orthopedic examination in February 1971, the veteran 
indicated that he experienced pain in the left elbow and 
shoulder and stiffness of both hands.  Reportedly, he 
initially noticed "joint trouble" in 1966, at which time he 
experienced left elbow pain and swelling.  He indicated that 
he experienced recurrent left shoulder pain and discomfort 
since his World War II service, at which time concussion from 
an explosion threw his left shoulder into a steel bulkhead 
(which reportedly did not necessitate medical attention or 
treatment).  With regard to his hands symptomatology, he 
indicated that he experienced recurrent stiffness for the 
past 2 years, especially in the morning and in cold weather.  
On examination, the left shoulder, left elbow, and left 
little finger were tender to palpation and all 
interphalangeal joints were slightly enlarged, but there was 
no evidence of swelling, deformities, or impairment of the 
range of motion of any joints.  X-ray studies of the hands, 
the left elbow, and the left shoulder were normal.  No 
disabilities involving the left shoulder, left elbow, or the 
hands were diagnosed on examination.

Based on the foregoing evidence, the RO denied the veteran's 
claim of service connection for rheumatoid arthritis in July 
1971, and no timely appeal therefrom was filed.

Private medical records from March 1987 to December 1994, 
reveal intermittent treatment associated with various 
symptoms and disabilities, including osteoarthritis involving 
multiple joints of the veteran's body.  On medical 
examination by Dr. M. P., M.D., in March 1987, the veteran 
indicated that he had a 5-year history of pain in the right 
knee, distal interphalangeal joints, proximal interphalangeal 
joints, the hips, elbows, and shoulders (noting that the 
distal interphalangeal and proximal interphalangeal joints 
had been swollen and deformed for a "number of years").  
The examiner's review of VA X-ray studies in 198(?) revealed 
the presence of mild degenerative changes involving the right 
hip and the right knee, severe degenerative changes involving 
the distal and proximal interphalangeal joints, and no 
evidence of abnormalities involving the metacarpophalangeal 
joints of the wrists.  The clinical impression was that the 
veteran had a 5-year history of multi-site joint pain and 
degenerative arthritis, most severe in the hands and the 
right knee, and some mild synovitis of a metacarpophalangeal 
joint (raising the possibility of superimposed inflammatory 
arthritis).  In January 1989, Dr. M.P. indicated that he 
treated the veteran for degenerative arthritis of the right 
knee since 1987, noting that the veteran injured his right 
knee in a motor vehicle accident in December 1988.

VA outpatient treatment records from January 1995 to February 
1996 reveal intermittent treatment associated with various 
symptoms and disabilities, including that associated with 
osteoarthritis and degenerative joint disease involving 
various joints of the veteran's body (including the ankles, 
knees, hips, shoulders, elbows, and hands).  On numerous 
occasions during this period of treatment, the veteran 
reported that the pain, swelling, and discomfort associated 
with his arthritis were present for many years, suggesting 
that they were evident as early as 1965, and were gradually 
increasing in severity over the years.  January 1995 X-ray 
studies of the elbows, shoulders, hips and the pelvis, the 
ankles, and the knees confirmed the presence of degenerative 
changes involving the elbows, the hips, the lower lumbar 
vertebrae, the ankles, and the knees.

In an undated letter, received by the RO in May 1996, the 
veteran indicated that he sustained a right shoulder and 
elbow injury during an enemy air-attack on his vessel in 
1942, has experienced intermittent joint pain since that 
time, and initially started receiving steroid treatment for 
multiple joints arthritis in 1967.  

New and Material Evidence

As indicated above, service connection for arthritis was 
denied by July 1971 RO rating decision finding that the 
medical evidence of record did not reveal the presence of the 
claimed disability.  The veteran was notified of that 
decision and his appeal rights but voiced no timely 
disagreement therewith.  See 38 U.S.C.A. § 4005(c) (now 
38 U.S.C.A. § 7105); 38 C.F.R. § 19.153 (now 38 C.F.R. 
§ 20.1103).  Accordingly, the July 1971 RO rating decision 
denying service connection for arthritis became final and is 
not subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the Board must review 
the evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Since the final RO rating decision in July 1971, numerous 
pieces of evidence have been submitted or otherwise 
associated with the claims file.  Much of this evidence is 
new in that it has not been previously considered in 
connection with this claim.  Furthermore, on careful and 
thorough review of the record, the Board concludes that the 
new evidence is material to a reopening of the veteran's 
service connection claim in that it includes a confirmed 
diagnosis of degenerative arthritis of numerous joints that 
must be considered in order to fairly decide the merits of 
the veteran's claim.  The newly submitted evidence also 
includes the veteran's written statement (received by the RO 
in May 1996), the credibility of which is presumed, 
indicating that he sustained combat-related shoulder and 
elbow trauma during his World War II service.

Given the nature of the veteran's claim, the Board finds that 
there is new and material evidence sufficient to reopen the 
claim of service connection for multiple joints arthritis.  
In view of the foregoing, the Board will review the claim de 
novo.  

Service Connection for Multiple Joints Arthritis

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may 
also be allowed on a presumptive basis for certain 
disabilities, including arthritis, if the disability becomes 
manifest to a compensable degree within 1 year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).  
See Arms v. West, 12 Vet. App. 188 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy, 1 Vet. App. at 81.  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

Based on the entire evidence of record, as discussed above, 
the Board finds that the claim of service connection for 
multiple joints arthritis is not well grounded.  A confirmed 
medical diagnosis of arthritis involving any of the veteran's 
joints was not shown at any time during active service or for 
many years thereafter; his service medical records do not 
reveal that he sustained any wounds, injuries, or trauma such 
as to suggest that eventual onset of arthritis (post-
traumatic or degenerative) could be anticipated.  On only one 
occasion during the veteran's many years on active duty did 
he report experiencing left elbow symptomatology (August 
1966), at which time the clinical impression was 
"tendonitis."  No further pertinent reports or clinical 
findings were indicated during active service, including on 
service retirement medical examination in March 1970.  
Likewise, the presence of arthritis was not confirmed on VA 
orthopedic examination in February 1971.  

Although the veteran received treatment for arthritis from 
Dr. M.P. in March 1987, he indicated during the course of 
such treatment that he initially experienced the onset of the 
pertinent symptomatology 5 years earlier.  Although he 
indicated a history of arthritis, multiple joints pain, 
swelling, and discomfort for many years (suggesting that it 
had its onset as early as 1965), during VA outpatient 
treatment in 1995 and thereafter, the examining providers 
never suggested a correlation between the current disability 
and active service and/or any injury or trauma sustained 
therein.

In this case, the only evidence of record before the Board 
specifically linking the veteran's multiple joints arthritis 
to service consists of his own contentions.  Such evidence is 
insufficient to well ground the claim because he is not shown 
to be competent to offer evidence requiring medical 
experience and specialized medical knowledge and skill.  
Grottveit, 5 Vet. App. at 93.  Although he is competent to 
state the nature of symptoms which he personally observes, 
including joint pain and swelling, see Cartright, 2 Vet. App. 
24, he is not competent to provide a medical diagnosis of 
arthritis or to relate his current arthritis to active 
service.

The Board notes that application of 38 U.S.C.A. § 1154(b) to 
the veteran's claim does not make the claim well grounded 
because medical evidence of nexus between a current 
disability and service is required.  In Libertine, 9 Vet. 
App. 521, it was held that certain disabilities are 
susceptible to observation by lay persons, thus warranting 
the grant of service connection under 38 U.S.C.A. § 1154(b) 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that the veteran is 
not competent, as a lay person, to establish the required 
nexus between active wartime service and the onset of 
arthritis many years thereafter.  See Arms, 12 Vet. App. 188.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 



ORDER

New and material evidence having been presented in support of 
the claim of service connection for multiple joints 
arthritis, the claim is reopened.

Service connection for multiple joints arthritis is denied.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 

